Citation Nr: 1518340	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-17 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for status post ligament damage, left ankle, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a neurologic disorder of the bilateral lower extremities (claimed as loss of feeling), to include as secondary to service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION


The Veteran had active military service from October 1997 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to service connection for a neurologic disorder of the bilateral lower extremities and entitlement to an increased rating for the service-connected left ankle disability.  Subsequent to the rating decision, jurisdiction was transferred to the RO in Baltimore, Maryland.

The issues of entitlement to service connection for a right ankle disability, back disability, psychiatric disorder, acid reflux, asthma and chronic pain syndrome have been raised in a March 2015 written brief presentation submitted by the Veteran's representative.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In correspondence dated in August 2011, the RO advised the appellant that the VA Medical Center in Philadelphia would contact her regarding scheduling a VA examination.  Thereafter, in a record dated in September 2011, the VA indicated that the Veteran failed to appear of the examination.  In the March 2015 written brief presentation, the appellant's representative indicated that the Veteran had not received notice for any examination after 2009.  

A review of the claims file does not demonstrate that the Veteran was given notice of a VA examination in 2011.  In light of the foregoing, the Board finds that the VA examination should be rescheduled.  See 38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected left ankle disability.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should specifically address the following:

a.  Report range of motion of the left ankle and describe the severity of such limitation of motion (i.e., moderate or marked).

b.  Determine whether the left ankle disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

c.  Note and describe any ankylosis of the left ankle, including whether ankylosis of the ankle in planter flexion is less than 30 degrees, between 30 degrees and 40 degrees, or more than 40 degrees, or whether ankylosis of the ankle in dorsiflexion is between 0 degrees and 10 degrees, or at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity

d.  Identify any ankylosis of the subastragalar or tarsal joints.  Fully describe the extent and the position of any joint ankylosis and specifically determine whether any subastragalar or tarsal joint ankylosis is in a poor or good weight-bearing position.

e.  Identify any malunion of the os calcis or astragalus and describe whether moderate or marked deformity is present. 

f.  Determine whether the Veteran has undergone an astragalectomy.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report her symptoms and history, including limitation during flare-ups, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  Schedule the Veteran for an examination to determine the etiology of any neurological disorder of the bilateral lower extremities.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.

The examiner is to identify any current neurological disorder of the bilateral lower extremities.  Thereafter, the examiner should provide an opinion to the following:

a.  Is it at least as likely as not (a 50 percent probability or more) that any diagnosed neurological disorder of the bilateral lower extremities is caused by the Veteran's service-connected left ankle disability?

b.  Is it at least as likely as not (a 50 percent probability or more) that any diagnosed neurological disorder of the bilateral lower extremities has been aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected left ankle disability?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of the neurological disorder prior to aggravation?

c.  If any diagnosed neurological disorder of the bilateral lower extremities is not caused or aggravated by the Veteran's service-connected left ankle disability, is it at least as likely as not (a 50 percent probability or more) that any diagnosed neurological disorder of the bilateral lower extremities had its onset during military service or is otherwise etiologically related to such service?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







